Por Cuanto, examinada la denuncia se encuentra que no im-puta la comisión del delito por el cual fué castigado el acusado, ya que lo en ella alegado es compatible con el hecho de que los pasajeros transportados lo fueran para ser conducidos finalmente a Carolina, Bayamón u otros pueblos de la isla; y
Por Cuanto, denuncias semejantes fueron declaradas por esta .corte insuficientes en los casos de El Pueblo v. Matos, (ante, pág. 184) y El Pueblo v. Martínez, (ante, pág. 280), resueltos respectiva-mente en junio 24 y julio 14 de este año de 1939, absolviéndose a los acusados:
Por tanto, se declara con lugar el recurso, se revoca la sentencia apelada que dictó la Corte de Distrito de San Juan en octubre 4, 1938, y se absuelve al acusado.
El Juez Asociado Sr. Travieso no intervino.